—Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about January 16, 1996, which, upon a fact-finding determination of permanent neglect, terminated respondent’s parental rights to the subject child and committed his custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Petitioner’s case record was properly admitted into evidence under the business record exception to the hearsay rule (Matter of Brooke Louise H., 158 AD2d 425, 426; Matter of “Male” G., 97 Misc 2d 283). Family Court’s findings that respondent failed to plan for the child’s future despite diligent efforts by petitioner, and that it is in child’s best interests to free him for adoption by his foster parent with whom he has lived since he was three weeks old, are amply supported by the requisite degrees of proof. Concur — Sullivan, J. P., Rosenberger, Rubin, Williams and Mazzarelli, JJ.